Citation Nr: 1527893	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  12-26 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Los Angeles, California.   

In May 2015, the Veteran testified before the undersigned Veteran Law Judge at the video conference hearing sitting in Los Angeles, California.  A transcript of the hearing has been associated with the claims file.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudicating the Veteran's claim of service connection for bilateral pes planus.

The Veteran contends that his bilateral pes planus condition is a result of active service.  Specifically, he claims that he was initially treated for foot pain in service and was diagnosed with flat feet (pes planus).  The Veteran also reported experiencing frostbites in his feet and lower extremities while serving in Korea.  

The Board notes that the Veteran's service treatment records are not of record.  See July 2009 National Personnel Records Center (NPRC) Correspondence.  When service records are unavailable through no fault of a veteran, the Board has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In a March 2010 lay statement, the Veteran reported that he experienced swelling and pain in his feet and was referred to a hospital clinic where he was diagnosed with flat feet and a shorter right leg.  He was told that it cannot be corrected.  The Veteran also reported that he was sent back to his company on light duty to include no prolonged standing, marching or drilling.  The Veteran reported that he was sent to the "front line" in Korea, but was pulled after he showed his commanding officer his profile letter.  He stated that he remained in Korea for two months and was assigned to guard duty.  The Veteran claimed that it was very cold and his foot went numb.  He was treated for the pain.  The Veteran reported experiencing symptoms of cold feet, pain due to early frostbites, numbness, necrotic toe nails but he was not a diabetic at this time.  The Veteran also reported that he began seeing Dr. Dwight Stevens in February 2000 for treatment of his residual frostbite injury.  

The Veteran's DD Form 214 does not show his military occupational specialty (MOS), but noted that his most significant duty assignment is with the "Ambulance Co 15th Med BN APO 21."   The Veteran also submitted an Armed Forces Liberty Pass issued in April 12, 1954 that provided that he with the "Amb Co, 15th Med Bn, APO 201" and was authorized to travel between duty stations in Hokkaido, Japan during curfew hours.  The Veteran's service department records and service treatment records are unavailable.  

Based on the medical evidence of record, which reveals diagnoses of bilateral pes planus and frostbite residuals, as well as the Veteran's testimony and all of the medical evidence of record, the Board is of the opinion that a VA examination, including an etiology medical opinion, would be of assistance to the Board in rendering a decision in this case.

Private treatment records dated in February 2000 from Dr. D.S. noted symptoms of "toenails curving in and scarred to get cut since he's taking blood thinners."  

An April 2009 private electrodiagnostic report revealed findings that demonstrate axonotmesis (axonal death) as may be consistent with ischemic or certain toxic neuropathies.  The Veteran reported a history of frostbites on both legs and feet in 1951.  Since then, he has numbness of the legs, feet and toes as well as bilateral muscle weakness.  The physician reported using maximum voltage and amplitude on both extremities and there was no response on the right side, edema or discoloration was noted.  The physician also noted no history of diabetes (DM) and that the Veteran has longitudinal scars of surgery on both lower thighs and upper legs from obtaining a graft for his coronary artery bypass.  

A June 2009 private treatment record from Dr. D.B. reported that the Veteran's chief complaint consist of numbness, pain, tingly in the feet for years and a history of frostbites in the 1950's.  The podiatrist also reported that neurological testing reveals neuropathy secondary to frostbites (axonotmesis) bilateral feet.  

A July 2009 private opinion from Dr. F.V., provided that the Veteran had chronic and prolonged complaints of pain and numbness of the lower extremities, feet and heel.  The private orthopedic surgeon provided a diagnosis of status post severe frostbite injury in both lower extremities since 1951, while stationed in North Korea per the Veteran's statements and symptoms of chronic numbness, coldness feeling and pain in the lower extremities, "possibility of other causes could not be ruled out and recommendation of neurology consultant which is mentioned above is in order."  He was also noted to have right heel pain syndrome and a history of diabetes for four years.  

In October 2011, the Veteran's private podiatrist, Dr. D.B. wrote to VA indicating that the Veteran has been under his care for many years for treatment of the foot and ankle condition, to include ischemic peripheral neuropathy of the lower extremities.  The podiatrist reference neurological examination performed in April 2000 which demonstrated axonotmesis, consistent with ischemic neuropathy.  He stated that he believed it is at least as likely as not that his chronic neuropathic condition is directly related to the frostbite injury that the Veteran reported incurred during his service in Korea.  The Veteran's symptoms of neuropathy are consistent with cold (ischemic injury) and it is notable that specific findings of axonotmesis are not consistent with diabetic peripheral neuropathy.  The podiatrist noted that even though the Veteran is a diabetic, it is not the cause of his neuropathic condition.  

In February 2014, Dr. D.B. provided another private opinion to VA indicating that the Veteran now has severe bilateral flatfoot.  He stated that it is "my professional opinion, this is sequelae of the thermal injury and resultant neuropathy.  Joint collapse in the foot is recognized by evidence in the medical literature as a result of neuropathy.  It is also of note that flatfoot was a disqualifying factor for military service and that he did not have flatfoot at the time of service."  However, no rationale was offered for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  In addition, the July 2009 private opinion also indicated that the "possibility of other causes could not be ruled out" is speculative in nature.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  Thus, the Board finds that the private opinions of record are insufficient to substantiate the claim for service connection.  As there are no probative etiological opinions of record, the Veteran should be afforded a VA examination so as to determine the current nature and etiology of his claimed bilateral pes planus.

On remand, VCAA notice and efforts should be made to obtain records of any relevant VA and private treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran the opportunity to identify any new medical evidence, from VA or otherwise, pertaining to any treatment that the Veteran received for his bilateral pes planus.  The AOJ/AMC should secure any necessary authorizations.  If any records are unavailable, the AOJ should follow the provision in 38 C.F.R. § 3.159(e) regarding private records.

2.  After the foregoing development has been completed to the extent possible, schedule the Veteran for an appropriate VA podiatry examination to determine the nature and etiology of his bilateral pes planus.  The examiner should specifically identify all diagnoses based on sound medical principles.  The VA examiner must be informed that the Veteran's account of having sustained frostbites while stationed in Korea, is to be accepted as sufficient evidence of the occurrence of an in-service injury, based on the types, places, and circumstances of the Veteran's service.  

The entire claims file, to include a complete copy of the REMAND and electronic copies of all evidence relevant to the examiner's review (if the examiner does not have access to the Veteran's electronic (Virtual VA and VBMS file), must be made available to the examiner and reviewed in conjunction with the study in this case.  The examination report should include a review and discussion of the Veteran's medical history as well as a comprehensive medical evaluation and any test deemed necessary.

Based on the evidence of record, the examiner is asked to address the following questions:

(a)  Is it clear and unmistakable that the Veteran entered service with any foot condition, to include bilateral pes planus?  Please explain why.  

(b)  If the Veteran's bilateral pes planus clearly and unmistakably preexisted service, then did the Veteran's bilateral pes planus worsened during his period of military service based on the Veteran's account of having normal feet upon entrance and was treated for foot pain, swelling, numbness, frostbite and necrotic toenails while in serving on guard duty in Korea?

(c)  If the Veteran's pre-existing bilateral pes
planus did worsened during service, it is clear and unmistakable (i.e., the highest degree of medical certainty) that the pre-existing pes planus WAS NOT aggravated (i.e., permanently worsened) beyond the natural progress of the condition by his military service?  

(d) If the Veteran's bilateral pes planus DID NOT clearly 
and unmistakably pre-exist service, is it at least as likely as not that any current diagnosis is etiologically related to service?  

(e) Does the Veteran suffer from any foot disorder other 
than pes planus?  If so, is it at least as likely as not (50 percent probability or greater) that any such disorder results from the Veteran's military service?  

Each opinion is to be fully explained with a complete discussion of the lay and medical evidence of record and sound medical principles, including the use of any medical literature, which may reasonably explain the medical guidance into the study of this case.

The term "as likely as not" does not mean merely within the realm of medical possibility, instead it means that the weight of the medical evidence both for and against a conclusion is evenly balanced that it is medically sound to find in favor of causation as it is to find against it.  The term "clear and unmistakable" means "with a much higher certainty than 'at least as likely as not,' or 'more likely than not.'"

3.  The AOJ/AMC shall then ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  The AOJ/AMC should then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.











(CONTINUED ON THE NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




